Filed 2/24/22 P. v. Vazquez CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                       (Tehama)
                                                            ----



 THE PEOPLE,                                                                                   C093644

                    Plaintiff and Respondent,                                   (Super. Ct. No. 19CR002194)

           v.

 OSCAR AVILA VAZQUEZ,

                    Defendant and Appellant.




         Appointed counsel for defendant Oscar Avila Vazquez filed an opening brief that
sets forth the facts of the case and asks this court to review the record and determine
whether there are any arguable issues on appeal. (People v. Wende (1979) 25 Cal.3d
436.) We requested supplemental briefing on: (1) the applicability of Senate Bill
No. 567 (2021-2022 Reg. Sess.) (Stats. 2021, ch. 731, § 1.3), Assembly Bill No. 124
(2021-2022 Reg. Sess.) (Stats. 2021, ch. 695, § 5), and Assembly Bill No. 1540 (2021-
2022 Reg. Sess.) (Stats. 2021, ch. 719, § 2) to this case; and (2) “[t]he inconsistencies
between the advisements in defendant’s plea form that say his custody credits will not
exceed 20 percent, when defendant, by virtue of his conviction for a violation of Penal

                                                             1
Code section 288, is actually subject to a 15 percent limit (Pen. Code, §§ 667.5,
2933.1),[1] consistent with the court’s custody credit award.” Having reviewed the
supplemental briefing and the record as required by Wende, we will remand for the
limited purpose of allowing the court to select a sentence in light of the changes brought
about by Senate Bill No. 567.2 The judgment is otherwise affirmed.
                   FACTUAL AND PROCEDURAL BACKGROUND
       Defendant pleaded guilty to a lewd act on a child under the age of 14 (§ 288,
subd. (a)), and in exchange two counts of sodomy on a child under the age of 10 (§ 288.7,
subd. (a)) and two counts of sodomy by force on a child under the age of 14 (§ 286, subd.
(c)(2)(B)) were dismissed. The stipulated factual basis for defendant’s plea was Corning
Police Department’s report No. 19-1083. The court accepted his plea and referred the
matter for preparation of a probation report and a section 288.1 examination.
       On December 14, 2020, the court denied defendant’s request for probation and
sentenced him to the upper term of eight years in prison with 494 actual days plus 74
conduct days for a total of 568 days of custody credit. The court also incorporated the
fines and fees as set forth in the probation report. These were a $1,800 restitution fine
(§ 1202.4, subd. (b)), a $1,800 suspended parole revocation restitution fine (§ 1202.45), a
$40 court operations fee (§ 1465.8), a $30 criminal conviction fee (Gov. Code, § 70373),
and a $1,080 sex offender fee (§ 290.3) inclusive of penalty assessments.
       Defendant timely appealed and received a certificate of probable cause “to have
appellate counsel review the case for any possible issues on appeal including the validity
of the plea.”




1      Undesignated statutory references are to the Penal Code.
2     Given this conclusion, we need not address the applicability of Assembly Bill
No. 124 or Assembly Bill No. 1540 to this case.

                                             2
                                       DISCUSSION
       Appointed counsel filed an opening brief that sets forth the facts and procedural
history of the case and requests this court to review the record and determine whether
there are any arguable issues on appeal. (People v. Wende, supra, 25 Cal.3d 436.)
Defendant was advised by counsel of his right to file a supplemental brief within 30 days
from the date the opening brief was filed. More than 30 days have elapsed, and
defendant has not filed a supplemental brief. Nonetheless, the parties have responded to
our request for supplemental briefing.
       Having undertaken an examination of the entire record pursuant to Wende, we
note the recent passage of Senate Bill No. 567 (2021-2022 Reg. Sess.), which altered the
statutory scheme for selecting between triad terms under section 1170 subdivision (b).
(Stats 2021, ch. 695, §§ 1.3, 2.) In light of this change and in accordance with the
agreement of the parties that these changes apply retroactively to defendant’s nonfinal
judgment (see, e.g., People v. McKenzie (2020) 9 Cal.5th 40, 51; People v. Stamps (2020)
9 Cal.5th 685, 699), we have determined that a limited remand to allow the trial court to
exercise its new sentencing discretion is required. We disagree with the People that
remand is unnecessary because any error in not complying with the dictates of the new
statute would be harmless under Cunningham v. California (2007) 549 U.S. 270. The
People have not demonstrated that the court would have reached the same decision under
the amended statute, and defendant is entitled to be sentenced by a trial court exercising
informed discretion. (People v. Gutierrez (2014) 58 Cal.4th 1354, 1390-1391.)
       Finally, we agree with the parties that defendant is not entitled to relief by virtue
of the discrepancy in the advisement concerning the award of his custody credits.
Defendant’s failure to object to this discrepancy has waived this issue on appeal.
(People v. Walker (1991) 54 Cal.3d 1013, 1023, overruled on other grounds in People v.
Villalobos (2012) 54 Cal.4th 177, 183.) Further, even if we were to consider the
discrepancy, defendant has not demonstrated any error was prejudicial. (Walker, at

                                              3
pp. 1022-1023.) It is undisputed that defendant is subject to the 15 percent limit of
section 2933.1, as section 288 is one of the enumerated offenses of section 667.5.
Accordingly, the court’s order awarding those credits at the 15 percent limitation was
correct. There is nothing in the record to suggest defendant would not have entered his
plea deal had he been advised otherwise. (Walker, at pp. 1022-1023 [uninformed waiver
based upon consequences of plea will only be set aside if the defendant shows it is
“reasonably probable” he would have changed his plea if properly advised of the
consequences].)
                                      DISPOSITION
       The sentence is vacated and the matter is remanded with directions to sentence
defendant under Penal Code section 1170 as amended by Senate Bill No. 567. The
judgment is otherwise affirmed.



                                                     /s/
                                                 RAYE, P. J.



We concur:



   /s/
MAURO, J.



    /s/
HOCH, J.




                                             4